Case 2:18-cv-01600-MKB-JO Document 123 Filed 07/29/19 Page 1 of 2 PageID #: 1294

                                                     FILED
 Paul Delluiuversita                         U.S. DiSTRfcr^co^           07/25/2019
428 Mantle Ave, West Islip, NY 11795          * jmi £ g 2019 ★
Docket #18-cv-1600(MKB)(JO)                    BROOKLYN OFF CE
Dear Honorable District Judge Brodie,and Honorable Magistrate Judge Orenstein
     I am writing this letter to graciously ask the court to please allow myself, Paul
Delluniversita, and my parents Gail and Anthony Delluniversita, at least another thirty
days to obtain new counsel. Although we do respect and will abide by any decision
made by the court, we're finding it quite hard, if not impossible to obtaiirnew counsel in
this short time period. We may have misunderstood the time frame of our attorney
being dismissed. We were under the assumption that my brother, Anthony
Delluniversita, would be allowed to represent us through discovery and depositions and
until the start of trial. Admittedly being wrong, we're now in a position where we may
have to proceed without proper counsel protecting our interests. Also, my father has had
three strokes since May, that to this day have him in a hospital bed unable to walk, talk
and swallow. Most of the lawyers we've interviewed need information from him to
properly understand the case and fairly defend us.
    We have been trying to obtain new counsel since early May. We've spoken to David
Barry of Collins Gann Mcloskey Barry pile of Garden City ,NY, and Blanch Law firm
in Manhatten. Both were unable to work with the short time period and lack of
information from my father. We are currently in contact with Michael Cardello of
Moritts Hock in Garden City, Ny, but he and any other attorney would need at least
thirty days to properly catch up on the case.
    Another issue we are having is the giant retainer any lawyer I've spoken to requires.
I understand the seriousness and complexity of the case, but we are simply having
trouble trying to put put the money together. We are trying our hardest, and I am
confident that we can figure it out.
      I have personally reached out to attorney Kenneth Walsh, since I am pro say
currently, and asked Mm to agree with a thirty day extension. After ten minutes of
fmancial threats from Mr. Walsh, he reluctantly agreed to fifteen days of extension,
which still isn't enough.
   In closing, we do believe in the court and respect all past and future decisions made,
and hope you can allow us another tMrty days for our potential attorney, Michael
Cardello of Moritts Hock, to catch up and prepare. As you know, there are a lot of
documents to understand. Thank you for taking the time to read this letter and for
considering the matter, it is also very important to u&-.

Sincerely,
Paul Delluniversita         1 1) u


                                     Q sE OFFICE I .               f qpchqf
           Case 2:18-cv-01600-MKB-JO Document 123 Filed 07/29/19 Page 2 of
                                                           MID-ISLAND   NY 2 117
                                                                             PageID #: 1295

0).xy-.>   inns'                                            3&3UL.2019 mil

                       jVAi-v              SA--( oolite                                                           forever / USA




                         us                                  I
                                      <S-^cl/Vv<\/0 ^IftUA- lAr54-
                                                       liL^I



                                   i i2Oi-i0SSSS           mlilH'ih'lP''''llijf"liP"<'i'il'ii'"llljii*^'"IM'"ll
